In a separation action defendant appeals from an order denying his motion for the issuance of a commission to take his testimony and that of five named persons by way of written interrogatories in the Republic of Portugal. Order affirmed, with $10 costs and disbursements. Appellant has stated, in his brief, that he does not press the appeal so far as witnesses other than himself are concerned. Insofar as his own testimony is concerned, the denial of the motion may not be said to be an improvident exercise of discretion, in view of the stipulation of counsel, which is recited in the order. Nolan, P. J., Wenzel, Schmidt, Beldock and Murphy, JJ., concur.